PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES



Application Number:  12/773,957
Filing Date: May 4, 2018
Appellant(s): KIM ET AL.



__________________
William A. Munck
For Appellant


EXAMINER'S ANSWER





This is in response to the Appeal Brief filed February 22, 2021 appealing from the Office action mailed August 7, 2020.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated August 7, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues in substance that Ryu is not prior art to the present invention (Br 8).
Examiner respectfully disagrees.
Ryu claims priority to International Patent Application No. PCT/KR2016/012700 filed November 4, 2016 and US provisional application 62/250,515, filed November 4, 2015.
The outstanding application claims priority to PCT/KR2016/012709 filed November 4, 2016 and US provisional application 62/252,206, filed November 6, 2015.
Clearly the ‘515 Provisional of Ryu predates the application’s ‘206 Provisional, particularly by two days.

Appellant further argues in substance that portions cited in Ryu are not found in the ‘515 Provisional. (Br. 9) Appellant states: “The ’515 Provisional merely discloses transmitting a monitoring indication from an MME to an SCEF and from the SCEF to a Monitoring destination node. See pages 11-12 of the certified translation. While those portions of the’515 Provisional use the terms “MME,” SCEF” and “SCS/AS,” the ’515 Provisional does not mention an NIDD request message.” (Br. 9, emphasis added)
Examiner respectfully disagrees.
Examiner is unable to find such description on pages 11-12 that Appellant refers to.



    PNG
    media_image2.png
    340
    676
    media_image2.png
    Greyscale

In this embodiment, the Small Data Transmission (SDT) Request constitutes the NIDD request message, contrary to Appellant’s assertion that “the ‘515 Provisional does not mention an NIDD request message”.
Compare the above Figure in the ‘515 Provisional with Figure 6 of the instant application that Appellant repeatedly cites as supporting the first independent claim, claim 15. (Br. 5-6)


    PNG
    media_image3.png
    496
    512
    media_image3.png
    Greyscale

Applellant further states:
“The ’515 Provisional discloses the SCEF as receiving a monitoring indication from the MME as shown in Step 2a of Fig. 5.6.3.1-1 on page 11, then transmitting a monitoring indication to the monitoring destination node as shown in Step 3. However, the monitoring indication of Step 2a includes SCEF reference ID, monitoring Event report, and serving node identity, while the monitoring indication of Step 3 includes SCS/AS reference ID, External ID or MSISDN, Monitoring information. As seen in Step 2a, when the MME transmits the monitoring indication, the reason to transmit the serving node identity to SCEF is to update an existing serving node.” (Br. 9-10)


Appellant further states:
“In fact, the entirety of the ’515 Provisional contains no mention of non-internet protocol (IP) data delivery (NIDD).” (Br. 10)
Examiner respectfully disagrees.
Perhaps Appellant missed the title “… Procedure for Non-IP Data Delivery [NIDD] Using SCEF” which is also mentioned throughout the ‘515 Provisional (e.g., sec. 1 heading; sec. 6.4b, Non-IP small data transmission via SCEF; fig. 6.4b.1.1-1, Architecture for non-IP small data transmission via SCEF).

Appellant argues:
The “first request message for non-internet protocol (IP) data delivery (NIDD)” is “[received] from a services capability server/application Server (SCS/AS) . . . [and] comprises] non-IP data and at least one of an external identifier or a mobile station international subscriber directory number (MSISDN)f recited within independent Claims 15 and 20, and is distinct from the monitoring indication of Step 2a in the ’515 Provisional. (Br. 10)
Examiner respectfully disagrees.
As stated above, monitoring indication is not relied on for the rejection of the claims. See the response at the end for Ryu’s disclosure of the aforementioned claimed limitations.

Appellant further argues:
By contrast, the present application claims priority to U.S. Provisional Patent Application No. 62/252,206 filed November 6, 2015, and the ’206 Provisional contains written description support for the pending claims at, for example, Fig. 5.x.1-1 on page 14 and the associated description, which correspond to Fig. 6 and the associated description in the pending application. A certified translation of the non-English language portions of the ’206 Provisional has been filed, perfecting the priority claim. Accordingly, the cited portions of the Ryu publication were not “effectively filed before the effective filing date of the claimed invention” and are not prior art to the pending claims. (Br. 10-11)
Examiner respectfully disagrees.
Appellant cites the Figure on page 14 and the associated description in the ‘206 Provisional – such information is reproduced below for ease of discussion.
Step 1 merely mentions the SCS/AS sending an MT SDT Request (SCS/AS Reference ID, MT Small Data) message, without showing “the first request message comprising … at least one of an external identifier or a mobile station international subscriber directory number (MSISDN)”. This mobile terminated small data transmission procedure (5.x.2 heading) uses the SCEF Reference ID which was obtained via the configuration of “MO Small Data Transmission” monitoring event (sec. 5.x.2, first paragraph), i.e., a previously completed event. Sec. 6.4a.1.2.1 and Fig. 5.6.3.1-1 describe such monitoring event. “SCS/AS Reference ID” does not sufficiently support “at least one of an external identifier or an MSISDN” recited in the claim.
Since the external identifier or the MSISDN are not disclosed, “identifying the external identifier or the MSISDN corresponding to a user equipment (UE) to which the non-IP data is to be delivered” also lacks written description.
Claim to priority of the ‘206 Provisional is thus not perfected.

    PNG
    media_image4.png
    796
    693
    media_image4.png
    Greyscale


Appellant further argues:
The Advisory Action asserts that the ’206 Provisional does not contain written description for the claim limitation “the first request message comprising non-IP data and at Pages 4-5 describe configuration of monitoring for such non-IP SDTs, which includes the “SGS/AS sending] a Monitoring Request ([containing] External ldentifier(s) or MSISDN(s)),” and pages 11 and 13 teach that such monitoring and associated event reporting may be configured for mobile-originated (MO) (non-IP) SDTs. This is one of multiple instances in which the ’206 Provisional teaches that an External Id or MSISDN may be used in lieu of an SCS/AS reference ID or an SCEF reference ID. (Br 12)
Examiner respectfully disagrees.
The description on pages 4-5 refers to a different procedure, specifically monitoring event configuration and deletion via HSS procedure (page 5, fig. 5.6.6.1-1), which is to be performed prior to the MT SDT procedure as stated above. While the monitoring event configuration procedure includes a step of SCS/AS sending a Monitoring Request with external identifier(s) or MSISDN(s), and SCS/AS Reference ID – without the “small data”, the Request in the configuration procedure is not the same as that in the small data transmission procedure, i.e., “the first request message comprising non-IP data and at least one of an external identifier or a mobile station international subscriber directory number (MSISDN)” as claimed. There is no small data (non-IP data) in the configuration procedure.
Pages 11 and 13 refer to mobile originated SDT, whereas the claims and the cited supporting figure and description 5.x.1-1 refer to mobile terminated SDT.

Appellant continues to argue in substance that the ‘206 Provisional provides written description for the first request message of the claim (Br. 12-14).
Examiner respectfully disagrees.
and at least one of an external identifier or a mobile station international subscriber directory number (MSISDN)”. The former shows a Request having external identifer or MSISDN and SCS/AS reference ID, while the latter shows a Request having SCS/AS reference ID and MT Small Data. Neither procedures show a Request having non-IP data and an external identifier or MSISDN that is required by the claim.
Additionally the mobile originated SDT procedure is not the same as the mobile terminated SDT procedure, the latter being the subject matter of the claim. E.g., the non-IP data is sent to the SCS/AS in the former, whereas it is sent from the SCS/AS in the latter.

Lastly Appellant further argues:
Because the claims are fully supported by the ’206 Provisional, the pending claims are entitled to a priority of at least November 6, 2015. The only priority date claimed in Ryu that pre-dates the priority of the pending claims is the November 4, 2015 filing date of the ’515 Provisional. However, the portions of Ryu cited in the Office Action—Figs. 17 and 19 and paragraphs [0384], [0388]-[0389] and [0415]— are not disclosed in the ’515 Provisional. Accordingly, the cited portions of Ryu are not prior art to the pending claims. (Br. 16)
In addition, the limitations “identifying an identifier corresponding to a UE which transmits non-IP data” and “determining whether the SCS/AS is authorized to send the first request message” are not found in the ’515 Provisional. Accordingly, the cited portions of the Ryu publication lack written description support within the ’515 Provisional. (Br. 10)
Examiner respectfully disagrees.
As per the above responses, the claims lack written description in the ‘206 Provisional, thus the pending claims are not entitled to a priority of the ‘206 Provisional. Even so, the claims id, steps 1-3). The ‘515 Provisional further cites 3GPP TS 23.682 for the monitoring event configuration procedure (sec. 6.4b.1.2.1). Ryu and in particular the ‘515 Provisional thus discloses all of the subject matter of at least claim 15.
Incorporation by reference of TS 23.682 V13.3.0 (2015-09) is applied, an excerpt being shown below, disclosing the limitations of the argued claim limitations. Note in step 3, the SCEF sends a Monitoring Request (External Identifier or MSISDN…) message to the HSS … and on to the MME/SGSN.

    PNG
    media_image5.png
    729
    676
    media_image5.png
    Greyscale



Respectfully submitted,
/LUAT PHUNG/
Primary Examiner, Art Unit 2468
Conferees:

/ASAD M NAWAZ/            Supervisory Patent Examiner, Art Unit 2468                                                                                                                                                                                            
/WUTCHUNG CHU/            Primary Examiner, Art Unit 2468                                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.